DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities:  
Regarding Claims 1, 6 and 11, the Examiner respectfully notes that it appears an accidental typographical issue has occurred with the spacing in the newly added amendments (i.e. the extra spacing between words in the newly added limitations). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5, 9-10 and 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Specifically regarding claim 4, claim 4 states “wherein the step of suspending performing the programming on the NV memory element further comprises: in response to the read command existing in the queue, suspending performing the programming on the NV memory element and recording a 25suspending location, wherein the suspending location represents a location where performing the programming on the NV memory element is suspended within the NV memory element.” However, claim 1 upon which claim 4 depends claims, “in response to a read command having high priority existing in a queue corresponding to the NV memory element, suspending performing the programming on the NV memory element and recording NV-memory-element-programming-suspending location information 20regarding where performing the programming on the NV memory element is suspended within the NV memory element
Further, regarding claim 5, claim 5 states “wherein the step of continuing performing the programming on the NV memory element further comprises: after executing the read command, continuing performing the programming on the NV memory element according to the operation command-related information and the suspending location.” However, claim 1 upon which claim 5 depends claims, “after executing the read command, continuing performing the programming on the NV memory element at least according to the operation command-related information; wherein in addition to the operation command-related information that is previously recorded, continuing performing the programming on the NV memory element is further based on said NV-memory-element-programming-suspending location”. Therefore, as claim 1 already claims the subject matter of claim 5, claim 5 fails to further limit the subject matter of claim 1. Claims 10 and 15 recite similar limitations as claim 5 and therefore fail to further limit the subject matter of claims 6 and 11 respectively, for the same reasons given above.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US PGPUB No US 2019/0227745 A1)(hereafter referred to as Hong) in view of Matsuda (US PGPUB No US 2013/0215020 A1)(hereafter referred to as Matsuda). 
Regarding Claim 1, Hong teaches:
A method for performing read acceleration, applied to a non-volatile (NV)-memory-based data storage device, the (NV)-memory-based data storage device comprising a NV memory (“Memory Device 100 may be… a NAND flash memory” [0032][Fig 1]), the NV memory comprising a plurality of NV memory elements (“Memory Device 100 may include a memory cell array including a plurality of memory cells configured to store data” [0032]), the method comprising: receiving a write command from a host device (“Memory Controller may control operation of the memory device in response to a request of a host” [0036] Descriptors for requests received from the host are placed in descriptor queue [0064,0067] Request 0 corresponds to a write request [Fig 5][0077]), and performing programming on a NV memory element within the plurality of NV memory elements according to the write command (“The operation of request number 0 (write request) is being performed” [0082][Fig 5]); recording operation command-related information corresponding to the write command (“Command scheduler may generate a descriptor for requests input from the hosts.” These descriptors (operation command-related information) may include a ; in response to a read command having high priority existing in a queue corresponding to the NV memory element, suspending performing the programming on the NV memory element (In response to a high priority read being present in the descriptor queue for the nonvolatile memory ([See request 4 in Fig 5][0066]) the command management unit may suspend the write operation that is currently being performed and place the write operation in the suspend queue [0083-0084]); executing the read command (After the suspended command is placed in a suspend queue (including the physical address), the controller performs the read request [0091][ See 609 Fig 6]); and after executing the read command, continuing performing the programming on the NV memory element at least according to the operation command-related information (Memory controller determines if the priority read command has been completed and if so resumes performing the suspended command in the suspend queue (i.e. the write command 0 [Fig 5]). The suspend queue entry for the write command contains the physical address and request number (command-related information [Fig 5]) [0093-0094]) and a memory controller within the (NV)-memory-based data storage device (memory controller 200 [Fig 1]) is arranged to, after executing the read command, immediately continue performing the programming on the NV memory element according to the write command (“At step 613, the memory controller may determine whether the operation in response to the priority read command performed at step 609 has been completed.” If yes, “at step 615, the memory controller may resume the suspended commands”. The Examiner notes the resumption step occurs immediately after the determination the read execution has been completed. [0093-0094][Fig 6]), wherein operations of performing the programming on the NV memory element and continuing performing the programming on the NV memory element are performed according to the write command (Hong discloses “The operation of request number 0 (write request) is being performed” (i.e. write request 0 is being performed) [0082][Fig 5]. Hong also discloses determining if the priority read command has been completed and if so resumes performing the suspended command in the suspend queue (i.e. continuing performing the write command 0)  [Fig 5] [0093-0094] Therefore, both the initial programming and the continuation of programming are performed in response to the write command 0)), and an operation of executing the read command having the high priority is performed according to the read command which is different from the write command (The execution of the read command is performed in response to a high priority read being present in the descriptor queue for the nonvolatile memory [See request 4 in Fig 5][0066] Therefore, the execution of the read command is in response to read command 4 which is different from write command 0) .

in response to a read command having high priority existing in a queue corresponding to the NV memory element, suspending performing the programming on the NV memory element and recording NV-memory-element-programming-suspending location information regarding where performing the programming on the NV memory element is suspended within the NV memory element; wherein in addition to the operation command-related information that is previously recorded, continuing performing the programming on the NV memory element is further based on said NV-memory-element-programming-suspending location regarding where performing the programming on the NV memory element is suspended within the NV memory element, and based on said NV-memory-element-programming-suspending location, a memory controller within the NV-memory-based data storage device is arranged to, after executing the read command, immediately continue performing the programming on the NV memory element

in response to a read command having high priority existing in a queue corresponding to the NV memory element, suspending performing the programming on the NV memory element and recording NV-memory-element-programming-suspending location information regarding where performing the programming on the NV memory element is suspended within the NV memory element (Matsuda discloses that in response to receiving a higher priority request, suspending a write command and recording a pointer value p that indicates the number of lines (or the number of blocks in the case of block processing [0138]) that were already processed before suspension of the command [0139-0140][0143-0144]); wherein in addition to the operation command-related information that is previously recorded, continuing performing the programming on the NV memory element is further based on said NV-memory-element-programming-suspending location regarding where performing the programming on the NV memory element is suspended within the NV memory element, and based on said NV-memory-element-programming-suspending location, a memory controller within the NV-memory-based data storage device is arranged to, after executing the read command, immediately continue performing the programming on the NV memory element 
The disclosures by Hong and Matsuda are analogous to the claim invention because they are in the same field of endeavor of request priority.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hong and Matsuda before them, to modify the teachings of Hong to include the teachings of Matsuda since Matsuda discloses that recording a suspension location when suspending a lower priority request increases the efficiency of the system by minimizing the amount of overhead required for a save and return of a program operation. Matsuda: [0012].

Regarding Claim 2, Hong in view of Matsuda teaches all of the features of claim 1 as shown above.
Hong in view of Matsuda also teaches:
wherein the operation command-related information comprises at least one parameter (Hong: “Command scheduler may generate a descriptor for requests input from the hosts.” These descriptors may include a request number (parameter), a physical address and a priority flag. Figure 5 shows the descriptors for write request 0 recorded in the descriptor queue. [0064-0067]).  

Regarding Claim 3, Hong in view of Matsuda teaches all of the features of claim 2 as shown above.
Hong in view of Matsuda also teaches:
wherein the operation command-related information further comprises at least one physical address and data to be written into the NV memory element (Hong: “Command scheduler may generate a descriptor for requests input from the hosts.” These descriptors may include a request number (parameter) and a physical address. Figure 5 shows the descriptors for write request 0 recorded in the descriptor queue. [0064-0067] Additionally, during a program operation the data to be stored in the memory can be stored in the page buffers [0114-0115][0119]).  

Regarding Claim 4, Hong in view of Matsuda teaches all of the features of claim 1 as shown above.
Hong in view of Matsuda also teaches:
wherein the step of suspending performing the programming on the NV memory element further comprises: in response to the read command existing in the queue, suspending performing the programming on the NV memory element (Hong: In response to the high priority read request existing in the queue, the write command can be suspended [0083-0084]) and recording a suspending location, wherein the suspending location represents a location where performing the programming on the NV memory element is suspended within the NV memory element (Matsuda discloses suspending a write command and recording a pointer value p that indicates the number of lines that were already written to before suspension of the command. [0144])  

Regarding Claim 5, Hong in view of Matsuda teaches all of the features of claim 4 as shown above.
Hong in view of Matsuda also teaches:
wherein the step of continuing performing the programming on the NV memory element further comprises: after executing the read command, continuing performing the Page 16 of 20programming on the NV memory element according to the operation command-related information (Hong: Memory controller determines if the priority read command has been completed and if so resumes performing the suspended command in the suspend queue (i.e. the write command 0 [Fig 5]). This resumes the write operation of request 0 (request number is operation command related information) [Fig 5] [0093-0094]) and the suspending location (Matsuda discloses suspending a write command and recording a pointer value p (suspending location) that indicates the number of lines that were already written to before suspension of the command. Therefore upon resumption the pointer value can be added to the base address to obtain the exact address in the memory where the operation should be resumed. [0144])

Regarding Claim 6, Hong teaches:
A non-volatile (NV)-memory-based data storage device, comprising: a NV memory, arranged to store information (“Memory Device 100 may be… a NAND flash memory” [0032][Fig 1] “Memory device may store data therein” [0032]), wherein the NV memory comprises a plurality of NV memory elements (“Memory Device 100 may include a memory cell array including a plurality of memory cells configured to store data” [0032]); and a controller (Memory Controller [0032][Fig 1]), coupled to the NV memory (Memory Controller is coupled to Memory Device [Fig 1][0032]), arranged to control operations of the NV-memory-based data storage device (“Memory device may operate under control of the memory controller” [0032]), wherein the controller comprises: a processing circuit (“Memory controller may include a processor” [0157]), arranged to control the controller according to a plurality of host commands from a host device, to allow the host device to access the NV memory through the controller (The memory controller controls the operation of the memory device in response to a requests from the host. These commands can be read, program or erase operations [0034][0036]), wherein: the controller receives a write command from the host device (“Memory Controller may control operation of the memory device in response to a request of a host” [0036] Descriptors for requests received from the host are placed in descriptor queue [0064,0067] Request 0 corresponds to a write request [Fig 5][0077]), and performs programming on a NV memory element within the plurality of NV memory elements according to the write command (“The operation of request number 0 (write request) is being performed” [0082][Fig 5]), wherein the write command is a host command within the plurality of host commands (Write command 0 is one of a plurality of commands from the host in the descriptor queue [0076][Fig 4]); the controller records operation command-related information corresponding to the write command (“Command scheduler may generate a descriptor for requests input from the hosts.” Command Scheduler is part of the controller. [0062-063][Fig 3] These descriptors (operation command-related information) may include a request number, a physical address and a priority flag. Figure 5 shows the descriptors for write request 0 recorded in the descriptor queue. [0064-0067]); when a read command having high priority exists in a queue corresponding to the NV memory element, the controller suspends performing the programming on the NV memory element (In response to a high priority read being present in the descriptor queue for the nonvolatile memory ([See request 4 in Fig 5][0066]) the command management unit (part of the controller [0069]) may suspend the write operation that is currently being performed and place the write operation in the suspend queue [0083-0084]), wherein the read command is another host command within the plurality of host commands (High priority read command 4 is one of a plurality of commands from the host in the descriptor queue ; the controller executes the read command (After the suspended command is placed in a suspend queue (including the physical address), the controller performs the read request [0091][ See 609 Fig 6]); and after executing the read command, the controller continues performing the programming on the NV memory element at least according to the operation command-related information (Memory controller determines if the priority read command has been completed and if so resumes performing the suspended command in the suspend queue (i.e. the write command 0 [Fig 5]). The suspend queue entry for the write command contains the physical address and request number (command-related information [Fig 5]) [0093-0094]) and the controller within the NV-memory-based data storage device (memory controller 200 [Fig 1]) is arranged to, after executing the read command, immediately continue performing the programming on the NV memory element according to the write command (At step 613, the memory controller may determine whether the operation in response to the priority read command performed at step 609 has been completed.” If yes, “at step 615, the memory controller may resume the suspended commands”. The Examiner notes the resumption step occurs immediately after the determination the read execution has been completed. [0093-0094][Fig 6]), wherein operations of performing the programming on the NV memory element and continuing performing the programming on the NV memory element are performed according to the write command (Hong discloses “The operation of request number 0 (write request) is being performed” (i.e. write request 0 is being performed) [0082][Fig 5]. Hong also discloses determining if the priority read command has been completed and if so resumes performing the suspended command in the suspend queue (i.e. continuing performing the write command 0)  [Fig 5] [0093-0094] Therefore, both the initial programming and the continuation of programming are performed in response to the write command 0)), and an operation of executing the read command having the high priority is performed in response to the read command which is different from the write command (The execution of the read command is performed in response to a high priority read being present in the descriptor queue for the nonvolatile memory [See request 4 in Fig 5][0066] Therefore, the execution of the read command is in response to read command 4 which is different from write command 0) .
While Hong discloses suspending a write command to a NV memory in response to a high priority read and a memory controller that immediately continues performing the write command after the read command is finished, Hong does not explicitly disclose recording additional information regarding where performing the write was suspended and utilizing that information during the resumption of the write command. In particular, Hong does not explicitly disclose:
when a read command having high priority exists in a queue corresponding to the NV memory element, the controller suspends performing the programming on the NV memory element and records NV-memory-element-programming-suspending location information regarding where performing the programming on the NV memory element is suspended within the NV memory element; wherein in addition to the operation command-related information that is previously recorded, continuing performing the programming on the NV memory element is further based on said NV-memory-element-programming-suspending location information regarding where performing the programming on the NV memory element is suspended within the NV memory element, and based on said NV-memory-element-programming-suspending location information, the controller within the data storage device is arranged to, after executing the read command, immediately continue performing the programming on the NV memory element
However, Matsuda discloses recording additional information regarding where performing the write operation was suspended and resuming the operation based on this information. In particular, Matsuda discloses:
when a read command having high priority exists in a queue corresponding to the NV memory element, the controller suspends performing the programming on the NV memory element and records NV-memory-element-programming-suspending location information regarding where performing the programming on the NV memory element is suspended within the NV memory element (Matsuda ; wherein in addition to the operation command-related information that is previously recorded, continuing performing the programming on the NV memory element is further based on said NV-memory-element-programming-suspending location information regarding where performing the programming on the NV memory element is suspended within the NV memory element, and based on said NV-memory-element-programming-suspending location information, the controller within the data storage device is arranged to, after executing the read command, immediately continue performing the programming on the NV memory element (Upon resumption of the suspended write process, after completion of the priority process, the pointer value can be added to the base address to obtain the exact address in the memory where the operation should be resumed. The write is then resumed using the address [0138][0143-0145])
The disclosures by Hong and Matsuda are analogous to the claim invention because they are in the same field of endeavor of request priority.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hong and Matsuda before them, to modify the teachings of Hong to include the teachings of Matsuda since 

Regarding Claim 7, Hong in view of Matsuda teaches all of the features of claim 6 as shown above.
Hong in view of Matsuda also teaches:
wherein the operation command-related information comprises at least one parameter (Hong: “Command scheduler may generate a descriptor for requests input from the hosts.” These descriptors may include a request number (parameter), a physical address and a priority flag. Figure 5 shows the descriptors for write request 0 recorded in the descriptor queue. [0064-0067]). 

Regarding Claim 8, Hong in view of Matsuda teaches all of the features of claim 7 as shown above.
Hong in view of Matsuda also teaches:
wherein the operation command-related information further comprises at least one physical address and data to be written into the NV memory element (Hong: “Command scheduler may generate a descriptor for requests input from the hosts.” These descriptors may include a request number (parameter), a physical address and a priority .  
   
Regarding Claim 9, Hong in view of Matsuda teaches all of the features of claim 6 as shown above.
Hong in view of Matsuda also teaches:
wherein when the read command exists in the queue, the controller suspends performing programming on the NV memory element (Hong: In response to the high priority read request existing in the queue, the write command can be suspended [0083-0084]) and records a suspending location, wherein the suspending location represents a location where performing the programming on the NV memory element is suspended within the NV memory element (Matsuda discloses suspending a write command and recording a pointer value p that indicates the number of lines that were already written to before suspension of the command. [0144])  

Regarding Claim 10, Hong in view of Matsuda teaches all of the features of claim 9 as shown above. 
	Hong in view of Matsuda also teaches:
wherein after executing the read command, the controller continues performing the programming on the NV memory element according to the operation command-related information (Hong: Memory and the suspending location (Matsuda discloses suspending a write command and recording a pointer value p (suspending location) that indicates the number of lines that were already written to before suspension of the command. Therefore upon resumption the pointer value can be added to the base address to obtain the exact address in the memory where the operation should be resumed. [0144])

Regarding Claim 11, Hong teaches:
A controller of a non-volatile (NV)-memory-based data storage device, the NV-memory-based data storage device comprising the controller (Memory Controller [0032][Fig 1]) and a NV memory (“Memory Device 100 may be… a NAND flash memory” [0032][Fig 1]), the NV memory comprising a plurality of NV memory elements (“Memory Device 100 may include a memory cell array including a plurality of memory cells configured to store data” [0032]), the controller comprising: a processing circuit (“Memory controller may include a processor” [0157]), arranged to control the controller according to a plurality of host commands from a host device, to allow the host device to access the NV memory through the controller (The memory , wherein: the controller receives a write command from the host device  (“Memory Controller may control operation of the memory device in response to a request of a host” [0036] Descriptors for requests received from the host are placed in descriptor queue [0064,0067] Request 0 corresponds to a write request [Fig 5][0077]), and performs programming on an NV memory element within the plurality of NV memory elements according to the write command (“The operation of request number 0 (write request) is being performed” [0082][Fig 5]), wherein the write command is a host command within the plurality of host commands (Write command 0 is one of a plurality of commands from the host in the descriptor queue [0076][Fig 4]); the controller records operation command-related information corresponding to the write command (“Command scheduler may generate a descriptor for requests input from the hosts.” Command Scheduler is part of the controller. [0062-063][Fig 3] These descriptors (operation command-related information) may include a request number, a physical address and a priority flag. Figure 5 shows the descriptors for write request 0 recorded in the descriptor queue. [0064-0067]); when a read command having high priority exists in a queue corresponding to the NV memory element, the controller suspends performing the programming on the NV memory Page 18 of 20element (In response , wherein the read command is another host command within the plurality of host commands (High priority read command 4 is one of a plurality of commands from the host in the descriptor queue [0076][Fig 4]); the controller executes the read command (After the suspended command is placed in a suspend queue (including the physical address), the controller performs the read request [0091][ See 609 Fig 6]); and after executing the read command, the controller continues performing the programming on the NV memory element at least according to the operation command-related information (Memory controller determines if the priority read command has been completed and if so resumes performing the suspended command in the suspend queue (i.e. the write command 0 [Fig 5]). The suspend queue entry for the write command contains the physical address and request number (command-related information [Fig 5]) [0093-0094]) and the controller within the NV-memory-based data storage device (memory controller 200 [Fig 1]) is arranged to, after executing the read command, immediately continue performing the programming on the NV memory element according to the write command (At step 613, the memory controller may determine whether the operation in response to , wherein operations of performing the programming on the NV memory element and continuing performing the programming on the NV memory element are performed according to the write command (Hong discloses “The operation of request number 0 (write request) is being performed” (i.e. write request 0 is being performed) [0082][Fig 5]. Hong also discloses determining if the priority read command has been completed and if so resumes performing the suspended command in the suspend queue (i.e. continuing performing the write command 0)  [Fig 5] [0093-0094] Therefore, both the initial programming and the continuation of programming are performed in response to the write command 0)), and an operation of executing the read command having the high priority is performed according to the read command which is different from the write command (The execution of the read command is performed in response to a high priority read being present in the descriptor queue for the nonvolatile memory [See request 4 in Fig 5][0066] Therefore, the execution of the read command is in response to read command 4 which is different from write command 0) .

when a read command having high priority exists in a queue corresponding to the NV memory element, the controller suspends performing the programming on the NV memory element and records NV-memory-element-programming-suspending location information regarding where performing the programming on the NV memory element is suspended within the NV memory element; wherein in addition to the operation command-related information that is previously recorded, continuing performing the programming on the NV memory element is further based on said NV-memory-element-programming-suspending location information regarding where performing the programming on the NV memory element is suspended within the NV memory element, and based on said NV-memory-element-programming-suspending location information, the controller within the data storage device is arranged to, after executing the read command, immediately continue performing the programming on the NV memory element

when a read command having high priority exists in a queue corresponding to the NV memory element, the controller suspends performing the programming on the NV memory element and records NV-memory-element-programming-suspending location information regarding where performing the programming on the NV memory element is suspended within the NV memory element (Matsuda discloses that in response to receiving a higher priority request, suspending a write command and recording a pointer value p that indicates the number of lines (or the number of blocks in the case of block processing [0138]) that were already processed before suspension of the command [0139-0140][0143-0144]; wherein in addition to the operation command-related information that is previously recorded, continuing performing the programming on the NV memory element is further based on said NV-memory-element-programming-suspending location information regarding where performing the programming on the NV memory element is suspended within the NV memory element and based on said NV-memory-element-programming-suspending location information, the controller within the NV-memory-based data storage device is arranged to, after executing the read command, immediately continue performing the programming on the NV memory element (Upon resumption of the suspended write process, after completion of the priority process, the pointer value can be added to the base address to obtain the exact address in the memory where the operation should be resumed. The write is then resumed using the address [0138][0143-0145])
The disclosures by Hong and Matsuda are analogous to the claim invention because they are in the same field of endeavor of request priority.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hong and Matsuda before them, to modify the teachings of Hong to include the teachings of Matsuda since Matsuda discloses that recording a suspension location when suspending a lower priority request increases the efficiency of the system by minimizing the amount of overhead required for a save and return of a program operation. Matsuda: [0012].

Regarding Claim 12, Hong in view of Matsuda teaches all of the features of claim 11 as shown above.
Hong in view of Matsuda also teaches:
wherein the operation command-related information comprises at least one parameter (Hong: “Command scheduler may generate a descriptor for requests input from the hosts.” These descriptors may include a request number (parameter), a physical address and a priority flag. Figure 5 shows the descriptors for write request 0 recorded in the descriptor queue. [0064-0067]).    
Regarding Claim 13, Hong in view of Matsuda teaches all of the features of claim 12 as shown above.
Hong in view of Matsuda also teaches:
wherein the operation command-related information further comprises at least one physical address and data to be written into the NV memory element (Hong: “Command scheduler may generate a descriptor for requests input from the hosts.” These descriptors may include a request number (parameter), a physical address and a priority flag (flag can be a type of data). Figure 5 shows the descriptors for write request 0 recorded in the descriptor queue. [0064-0067]).     

Regarding Claim 14, Hong in view of Matsuda teaches all of the features of claim 11 as shown above.
Hong in view of Matsuda also teaches:
wherein when the read command exists in the queue, the controller suspends performing the programming on the NV memory element (Hong: In response to the high priority read request existing in the queue, the write command can be suspended [0083-0084]) and records a suspending location, wherein the suspending location represents a location where performing the programming on the NV memory element is suspended within the NV memory element (Matsuda discloses suspending a write command and recording a pointer value p 

Regarding Claim 15, Hong in view of Matsuda teaches all of the features of claim 14 as shown above.
Hong in view of Matsuda also teaches:
wherein after executing the read command, the controller continues performing the programming on the NV memory element according to the operation command-related information (Hong: Memory controller determines if the priority read command has been completed and if so resumes performing the suspended command in the suspend queue (i.e. the write command 0 [Fig 5]). This resumes the write operation of request 0 (request number is operation command related information) [Fig 5] [0093-0094]) and the suspending location (Matsuda discloses suspending a write command and recording a pointer value p (suspending location) that indicates the number of lines that were already written to before suspension of the command. Therefore upon resumption the pointer value can be added to the base address to obtain the exact address in the memory where the operation should be resumed. [0144])

Response to Arguments
The previous claim objections to claims 1-15 have been withdrawn in light of the instant amendment to the claims.
On Pages 12-14, the Applicant argues:
“As will be appreciated by those skilled in the Flash-memory storage art, SK hynix Inc. (i.e. Hong's Applicant) should have sufficient knowledge base and can be 5regaded as being in a leading group among many respectable high technology companies in the Flash-memory storage art, so if the author of Hong knows that amending the above architecture of Hong to re-write starting from the other address that is typically greater than the beginning address is helpful on the overall performance, Hong should have recited that the above architecture of Hong re-writes starting from the other address 10thais typically greater than the beginning address at the filing date of Hong. In fact, at the filing date of Hong, the author of Hong kept silent about this and therefore Hong did not recite that the above architecture of Hong re-writes starting from the other address that is typically greater than the beginning address, which proves that an operation of a host side architecture such as the architecture of Matsuda in another field, the image 15prossing art as to how to display images, differing from the Flash-memory storage art, is never considered by the author of Hong. 
As SK hynix Inc. (i.e. Hong's Applicant) should have sufficient knowledge base and can be regarded as being in the leading group among many respectable high technology companies in the Flash-memory storage art, and as the operation of the host 20sidarchitecture such as the architecture of Matsuda in the other field (e.g. the image processing art as to how to display images, differing from the Flash-memory storage art) is never considered by the author of Hong, nobody in the Flash-memory storage art says something about amending the above architecture of Hong to re-write starting from the other address that is typically greater than the beginning address to deal with any 25exiing issue of the Flash-memory storage art for a certain period. 
With this in mind, the instant application indeed discloses something important to deal with the existing issue of the Flash-memory storage art, and should be the first one that is talking about the technical features "suspending performing the programming on the         NV memory element and recording NV-memory-element-programming-suspending location information regarding 13 
where performing the programming on the NV memory element is suspended within the NV memory element" among many patent applications in the Flash-memory storage art, since no patent/patent application having any teaching like the above technical features of the instant application can be found in the Flash-memory storage art. 
In addition, it is sure that the architecture of Hong re-writes starting from the beginning address of this write operation, rather than starting from the other address that is typically greater than the beginning address, which proves that Hong is teaching away from re-writing starting from the other address that is typically greater than the beginning 

Regarding the Applicant’s argument that Hong teaches away from the claimed invention, the Examiner respectfully disagrees.
Specifically, the Examiner notes that the fact Hong discloses recording a different address for resumption of the suspended write processing does not constitute teaching away as Hong does not criticize, discredit or otherwise discourage the solution claimed. (See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”). As the Applicant noted in the arguments above, Hong is silent as to a disclosure of recording the address at which the write left off. Therefore Hong’s silence does not teach away from the claimed invention. 

On Pages 15-17, the Applicant argues:
“In addition, each of Hong and Matsuda fails to teach or suggest the technical feature  "NV-memory-element-programming-suspending location information regarding where performing the programming on the NV memory element is 25susnded within the NV memory element" and more particularly fails to teach or suggest the associated technical features such as "in response to a read command having high priority existing in a queue corresponding to the NV memory element, suspending performing the programming on the NV memory element and recording NV-memory-element-programming-suspending location information regarding 30whe performing the programming on the NV memory element is suspended within the NV memory element" and "in addition to the operation command-related information that is previously recorded, continuing performing the programming on the  NV memory element is further based on said NV-memory-element-programming-suspending location  information  regarding where performing the programming on the NV memory element is suspended within the NV memory element" recited in the currently amended claim 1 of the instant application. 
Regarding Hong, the descriptor queue 431 shown in FIGS. 4-5 thereof merely has {Request#, Operation, ADDR, FLAG}, making resuming the write request #0 be directed to re-writing the whole of the data to be written, including the previously written data of the suspended write request #0, and more particularly be directed to re-writing starting from the beginning address (e.g. ADDRO) of this write operation, rather than starting from the other address that is typically greater than the beginning address. This surely does not conform to the complete solution such as that defined in the currently amended claim 1 of the instant application, in the Flash-memory storage art. Therefore, Hong fails to teach or suggest  the technical  feature "NV-memory-element-programming-suspending location  information regarding where performing the programming on the NV memory element is suspended within the NV memory element" mentioned above. 
Regarding Matsuda, the author of Matsuda is not talking about any NV memory issue, and more particularly, is not dealing with the existing issue of the Flash-memory storage art. After careful review of the teachings of Matsuda, no teaching focusing on the existing issue of the Flash-memory storage art can be found, where the write operation of the RAM at the host side (e.g. the architecture comprising the Central Processing Unit (CPU) 45, the image processing unit 10, etc. as shown in FIG. 2, such as that shown in any of FIGS. 5-7, 12-13 and 15) as described in Matsuda, is not the programming in the Flash-memory storage art. Therefore, Matsuda fails to teach or suggest the technical feature  "NV-memory-element-programming-suspending     location  information regarding where performing the programming on the NV memory element is suspended within the NV memory element" mentioned above. 
As each of Hong and Matsuda fails to teach or suggest the technical feature "NV-memory-element-programming-suspending location  information  regarding where performing the programming on the NV memory element is suspended within the NV memory element" as discussed above, the combination of Hong and Matsuda as 5suggsted by the above identified Office action also fails to teach or suggest the technical feature  "NV-memory-element-programming-suspending     location   information regarding where performing the programming on the NV memory element is suspended within the NV memory element" and more particularly fails to teach or suggest the associated technical features recited in any of the currently amended claims 101, and 11 of the instant application. 

Withdrawal of the rejections under 35 U.S.C. 103 of claims 1, 6 and 11 is respectfully requested. “

Regarding the Applicant’s argument that the combination of Hong and Matsuda does not disclose recording a location as to where the write is suspended as Matsuda does not explicitly disclose performing the operation on a non-volatile memory, the Examiner respectfully disagrees.                                                                                                                           
Specifically, the Examiner respectfully notes that the 103 rejection relies upon the combination of the Hong and Matsuda reference as a whole. In response to Applicant's arguments against the references individually (i.e. that Hong does not disclose recording the actual location the write is suspended, and Matsuda does not recording where in a non-volatile memory the write was suspended), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this instance Matsuda is not relied upon to teach non-volatile memory, instead Hong is relied upon to teach performing a write on a non-volatile memory, suspending the write in response to a higher priority read and then resuming the write on the non-volatile memory after the higher priority read has been processed. Matsuda is relied upon for teaching recording a pointer value to track the exact location in which an operation to a memory is paused in order to reduce the amount of time it takes to later resume the operation (The Examiner additionally notes Matsuda discloses the pointer value being a block number for block processing of the data). Therefore, as a whole, the 
The Examiner welcomes a phone interview to further discuss the instant claim and any future amendments.

On Pages 17, the Applicant argues:
“Claims 2-5 are dependent upon claim 1, and should be allowed if claim 1 is found allowable. In addition, claims 7-10 are dependent upon claim 6, and should be allowed if claim 6 is found allowable. Additionally, claims 12-15 are dependent upon claim 11, and should be allowed if claim 11 is found allowable. 
 
Withdrawal of the rejections under 35 U.S.C. 103 of claims 2-5, 7-10 and 12-15 is respectfully requested.  “

Regarding the Applicant’s argument that the dependent claims are allowable due to their dependencies on the independent claims, the Examiner respectfully disagrees and notes the instant rejection of the independent claims and the response to arguments above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yadav et al. (US PGPUB No US 2014/0122797 A1) – Yadav discloses recording the last written to line during an extent copy operation in non-volatile memory [0021][0038]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/           Primary Examiner, Art Unit 2183